J-A03034-19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                     Appellee               :
                                            :
                     v.                     :
                                            :
    CRAIG DEVON MURPHY,                     :
                                            :
                      Appellant             :     No. 853 WDA 2018

                     Appeal from the Order May 15, 2018
             in the Court of Common Pleas of Allegheny County,
            Criminal Division, at No(s): CP-02-CR-0009419-2004

BEFORE:     BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

JUDGMENT ORDER BY STRASSBURGER, J.:                FILED MARCH 01, 2019

       Craig Devon Murphy (Appellant) pro se appeals from the order entered

May 15, 2018, vacating a prior order of expungement.          This appeal was

scheduled for oral argument, upon the request of Appellant, and notice was

served on December 13, 2018. The Commonwealth appeared for argument,

but Appellant did not.     Despite submitting several filings to this Court,

including an appellate brief, reply brief, request for oral argument, and an

application for correction,1 Appellant did not request a continuance or

otherwise inform this Court of his absence. Based on Appellant’s failure to

appear, we dismiss this appeal.     See Pa.R.A.P. 2314 (“If appellant or the




1
 In light of our disposition, we deny Appellant’s “Application for Correction or
Modification of Record Pursuant to Pa.R.A.P. 1926(b)(1).”

*Retired Senior Judge assigned to the Superior Court.
J-A03034-19

moving party is not ready to proceed when a case is called for oral argument,

the matter may be dismissed as of course.”).

     Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/01/2019




                                    -2-